UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 5, 2015 (Exact name of registrant as specified in its charter) Delaware 0-21121 06-1456680 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) One Hamden Center 2319 Whitney Ave, Suite 3B, Hamden, CT (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (203) 859-6800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240-14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. The following information is being furnished pursuant to Item 2.02 “Results of Operations and Financial Condition” of Form 8-K.Such information, including the Exhibit attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. On November 5, 2015, TransAct issued a press release announcing its financial results for the quarter ended September 30, 2015.A copy of the press release is furnished as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits. (d) Exhibits: Exhibit Description Press Release dated November 5, 2015 of TransAct Technologies Incorporated SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRANSACT TECHNOLOGIES INCORPORATED By: /s/Steven A. DeMartino Steven A. DeMartino President, Chief Financial Officer, Treasurer and Secretary Date: November 5, 2015
